DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/restriction
Here Applicants narrowed base claim 8 to the elected species of formula II (Applicants’ elected species of AMPA-type glutamate receptor antagonist), thereby rendering moot the election of species requirement of 01/31/2022.  
All claims have been examined on the merits. 
Current Status of 16/975,865
This Office Action is responsive to the amended claims of 04/22/2022, and to the applicant’s response of 04/22/2022. 
Applicants report that claim 8 is currently amended and claims 9 and 10 are previously presented. See claim objections below. 
Claims 8-10 have been examined on the merits. 
Priority
This application is a 371 of PCT/JP2019/011184, filed 03/18/2019, which claims foreign priority to Japanese patent application 2018052974, filed 03/20/2018. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
A review of the file wrapper indicates a Japanese language foreign priority document. However, since it is not in English, a judgement cannot be made as to whether it supports the instant claims, which is required to perfect foreign priority. The conditions of 35 U.S.C. § 119(a)-(d) or (f) are not met.
 Therefore, the effective filing date for the instant claims is the international filing date of 03/18/2019. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/17/2022, and 04/22/2022, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of 04/22/2022. 
The Examiner has reviewed the claim amendments and Reply of 04/22/2022. 
Applicants revised claims 8-10 so that AMPA type glutamate receptor antagonist is deleted and replaced with the elected species, 3-(2-cyanophenyl)-5-(2-pyridyl)-1-phenyl-1,2-dihydropyridin-2-one (compound of formula II). Applicants have canceled claims 11-14, and claims 1-7 were previously canceled.  
The obviousness rejection against claims 8-10 as being unpatentable over KAZUTA, HANADA, and FRANK (Paragraph 24 of previous Office Action) is maintained. Applicants did not amend their claims to overcome the 103. Furthermore, examiner has reviewed applicants’ remarks of 04/22/2022 and has found them unpersuasive. 
Applicants’ focus on the following Remarks (summarized, below) with Examiner’s Response:
Applicants submit that the obviousness rejection is insufficiently supported because the Office has assumed that all anti-epileptic drugs function the same way and are substitutable one for one another. 
However, examiner disagrees. Applicant’s reliance on DAS, indicating unpredictable effects of anti-epileptic drugs, was not followed up with unexpected/surprising results with data from the specification. Furthermore, Applicants do not indicate why perampanel (formula II) and formula Ia (specifically) cannot be considered an obvious combination to treat epilepsy, which is, after all, what the method claim 8 is drawn to:  a process to treat epilepsy. 
Applicants similarly submit that the obviousness rejection is insufficiently supported because the Office has assumed that the combined effect of two anti-epileptic drugs’ efficacy is predictive of other combinations of anti-epileptic drugs’ efficacy. Applicants refer to SARHAN for support. 
However, examiner disagrees. Applicants cite SARHAN as an attempt to show two anti- epileptic drugs are not predictive of other anti-epileptic drug combinations. Furthermore, Applicants do not follow up with pointing to unexpected/surprising results with data from the specification that would indicate how the compounds as instantly claimed would not be viewed as an obvious anti-epileptic drug combination. 
Applicants end their remarks with a broad assertion that POSA would not have reasonably combined perampanel (compound II) with Formula Ia. 
However, examiner disagrees. Examiner has established motivation to add formula Ia of KAZUTA to the drug combination of perampanel of formula II and diazepam of HANADA to arrive at the instantly claimed combination (see paragraph 24 of the previous Office Action).
However, applicants do not discuss (1) why the combination of formula Ia of KAZUTA and the compounds of formula II and diazepam of HANADA are not obvious (a discussion is lacking of why a POSITA would not have found obvious combining these compounds, specifically); and (2) why/how data from applicant’s specification could show non-obviousness. Applicant’s remarks citing DAS and SARHAN, while interesting, do not indicate how the combinations as exemplified by those references effect the obviousness of formula Ia and II as instantly claimed. 
The examiner suggests pointing to data from the instant specification to attempt to render moot obviousness. 
  	While applicants can amend the instant claims to overcome the maintained obviousness rejection, a new search for any claim amendments will not be conducted in an After Final.  At best, Examiner can only issue an Advisory Action during After Final indicating whether Applicants’ After Final claim amendments and/or Remarks would render moot the obviousness rejection.
	For the reasons above, the obviousness rejection for claims 8-10 is maintained. See original rejection reproduced below. This rejection is properly made final since it is merely being maintained. 
Claim Rejections - 35 USC § 103 – Maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over: 
KAZUTA (WO 2013191144, as referenced in IDS of 12/08/2020), English language machine translation already provided, 
in view of:
HANADA (Hanada, et al.  “Effect of perampanel, a novel AMPA antagonist, on benzodiazepine-resistant status epilepticus in a lithium-pilocarpine rat model.”  Pharmacology Research and Perspectives.  (2014), Vol. 2(5), pp. 1-8, as referenced in IDS of 12/08/2020), 
and in view of:
FRANK (“Managing Hypertension Using Combination Therapy.” AAFP. 2008), reference already provided.

	The instant claims 8-10 are drawn to a method for treating epilepsy comprising administering a therapeutically effective amount of the sulfamide compound (Ia) of claim 8, and the AMPA-type glutamate receptor antagonist of compound II to a subject in need thereof.

	Determining the scope and contents of the prior art:
The reference KAZUTA ENGLISH teaches N-[(1S)-2,2,5,7-tetrafluoro-2,3-dihydro-1 H-inden-1-yl] sulfamide of instant formula Ia as a treatment for epilepsy (paragraph [0011]—a few lines up above start of para [0012]).
The reference HANADA teaches administering perampanel 
    PNG
    media_image1.png
    466
    504
    media_image1.png
    Greyscale
(structure identical to formula II of claim 8), an AMPA-type glutamate receptor antagonist, in combination together with diazepam in an epilepticus model (page 5, column 1). HANADA teaches diazepam and perampanel being administered in combination at the same time (helps to teach “simultaneously” of claim 9), 30 minutes after seizure onset (page 5, column 1 and 2). The co-administration of diazepam and perampanel is also taught as a combination therapy (page 5, column 2).  
HANADA also teaches that the dosage of diazepam and perampanel required together were less than the dosage of the anti-epilepsy agents alone (implies “separately” of claim 10) (page 5, column 2).  This can be interpreted as a motivation to combine an anti-epileptic drug with an AMPA receptor antagonist, which allows for smaller dosage for a similar physiological effect.
FRANK defines combination therapy as a treatment with two or more agents administered separately (helps to teach “separately” of claim 10) or in a fixed-dose combination pill (helps teach “simultaneously” of claim 9) (page 1, first column).

Ascertaining the differences between the prior art and the claims at issue:
While KAZUTA teaches the sulfamide (1a) of claim 8 to treat epilepsy (para [0011]), KAZUTA does not teach use of combination of Ia with an AMPA-type receptor antagonist to treat epilepsy, as in instant claim 8.
Furthermore, while HANADA teaches using a combination of diazepam and perampanel (a compound of formula II from claim 8) to treat epilepsy (abstract and page 5), it does not teach a method of administering combination of Ia and formula II according to claim 8.

Resolving the level of ordinary skill in the pertinent art:
The level of ordinary skill in the art is represented by an artisan who has sufficient background in the development, and chemical synthesis, of combination therapeutics comprising sulfamide of formula Ia (claim 8) and perampanel of formula II (claim 8) useful for treating epilepsy, and possesses the technical knowledge necessary to make adjustments to the combination therapeutics to optimize/enhance the pharmacokinetic properties of the compounds of Ia (claim 8) and II and their effectiveness.  Said artisan has also reviewed the problems in the art as regards to bioavailability of these combination therapeutics and understands the solutions that are widely-known in the art.

Considering objective evidence present in the application indicating obviousness or nonobviousness:
	The instant claims are prima facie obvious in light of the combination of references KAZUTA, HANADA, and FRANK.
The skilled artisan would find it obvious before the effective filing date of the claimed invention to substitute the sulfamide of Ia, known to be useful to treat epilepsy (KAZUTA paragraph [0011]), to replace diazepam in the diazepam and perampanel combination of HANADA (page 5) since each of diazepam and perampanel, separately, or in combination, are known anti-epileptic agents (HANADA pages 1 and 5).  See MPEP 2144.06II.
The skilled artisan would be motivated to replace diazepam, a known anti-epileptic agent (HANADA page 1) with the sulfamide of Ia, also a known anti-epileptic agent (KAZUTA paragraph [0011]), in a combination therapy with perampanel of formula II (HANADA pages 1 and 4-5), thereby arriving at the instant invention.  The artisan would expect that since the sulfamide of Ia is a known anti-epileptic agent (KAZUTA para [0011]) and diazepam is also a known anti-epileptic agent (HANADA pages 1 and 5), that substituting one equivalent anti-epileptic agent for another would be prima facie obvious in light of their equivalency in the art as anti-epileptic agents (MPEP 2144.06II).
Furthermore, the artisan would be motivated to combine perampanel, also a known anti-epileptic agent (HANADA pages 1 and 4-5), with the anti-epileptic sulfamide of Ia (KAZUTA para [0011], as discussed, above) thereby arriving at the combination therapy of the instant invention, useful to treat epilepsy.  The artisan would expect to combine two compounds (sulfamide of Ia and perampanel), each known for the same purpose (epileptic treatments) to form a combination therapy to be used for the very same purpose, especially in light of the teachings that administering both an anti-epilepsy drug with an AMPA antagonist allows for a smaller dosage for a similar physiological effect (HANADA page 5).
Therefore, the combination of references teaches claims 8-10.
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings.  (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Amendments 
Claim Objections
Claims 9 and 10 are objected to because of the following informalities:  Claims 9 and 10 have claim status identifiers of “previously presented”, but include indications they have been amended. Examiner requires updating claims with correct claim status identifiers to render this objection moot.

Conclusion 
No claims are presently allowable. 
An art search for the genus compound of formula Ia and II of base claim 8 did not retrieve any new applicable prior art.  See “SEARCH 6” in enclosed search notes.
A review of the instant application’s inventor/assignee/owner names within the “SEARCH 6” STN search results did not retrieve any double patent references.
Furthermore, a review of the instant application’s inventor/assignee/owner names within PALM and PE2E SEARCH Databases did not retrieve any double patent references.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILLIAN A HUTTER whose telephone number is (571)272-6323. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GILLIAN A HUTTER/           Examiner, Art Unit 1625                                                                                                                                                                                             

/JOHN S KENYON/           Primary Patent Examiner, Art Unit 1625